On February 24, 2009, the defendant was sentenced to twenty (20) years in the Montana State Prison, with ten (10) years suspended, for violation of the conditions of a deferred sentence for the offense of Count I: Criminal Possession of Dangerous Drugs With Intent to Distribute, a felony.
*91On November 12, 2009, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive. The defendant violated the conditions of his probation where he absconded for a number of months. During probation there was no new criminal behavior. Furthermore, the defendant has no prior felonies.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified to a commitment to the Montana Department of Corrections for a term of twenty (20) years, with fifteen (15) years suspended. The terms and conditions shall remain as imposed in the Judgment of February 24, 2009.
Done in open Court this 12th day of November, 2009.
DATED this 25th day of November, 2009.
Chairperson, Hon. Stewart Stadler, Member, Hon. Blair Jones and Member, Hon. Richard Simonton.